MEMORANDUM **
Reg Fudge appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) decision dismissing his appeal from the bankruptcy court’s order denying his motion for payment of a homestead exemption for a property the bankruptcy court had previously authorized for sale free and clear of all interests and liens. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review decisions of the BAP de novo. Neary *914v. Padilla (In re Padilla), 222 F.3d 1184, 1190 (9th Cir.2000). We affirm.
In its August 25, 1999 order authorizing the sale of the subject property, the bankruptcy court found that Fudge’s homestead interest in the property had been extinguished when Fudge transferred the property to another entity. Fudge’s subsequent motion for payment of a homestead exemption was therefore barred because it raised issues the bankruptcy court had previously decided. See Durkin v. Shea & Gould, 92 F.3d 1510, 1515 (9th Cir.1996).
Respondent’s request for judicial notice is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.